United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2279
                                  ___________

Yacoub Quomsieh; Muna Quomsieh;      *
Hanin Quomsieh; Nadeen Quomsieh;     *
Balquees Quomsieh; Jeries Quomsieh;  *
Danial Quomsieh,                     *
                                     *
             Petitioners,            *
                                     *      Petition for Review from the
       v.                            *      Board of Immigration Appeals.
                                     *
                                     *      [UNPUBLISHED]
Michael B. Mukasey, Attorney General *
of the United States of America,     *
                                     *
             Respondent.             *

                                  ___________

                            Submitted: April 14, 2008
                               Filed: April 18, 2008
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Yacoub Quomsieh and his family, Palestinian Christians from the West Bank,
seek review of an order of the Board of Immigration Appeals (BIA) denying their
motion to reopen their removal proceedings. They contend that changed
circumstances—that the Hamas organization has taken over control of the Palestinian
Authority—warrant the grant of an untimely motion to reopen. We deny the petition
for review.

       The Quomsiehs entered the United States in 2001, and, in January 2002, they
filed their petitions for asylum, withholding of removal, and relief under the
Convention Against Torture. An Immigration Judge (IJ) denied their petitions, and
the BIA affirmed the IJ’s decision. A panel of this court denied the Quomsiehs’
petitions for review in March 2007. See Quomsieh v. Gonzales, 479 F.3d 602 (8th
Cir. 2007).

       The BIA did not abuse its discretion in finding that the Quomsiehs failed to
establish changed circumstances which would justify reopening the removal
proceedings. Alemu v. Mukasey, 509 F.3d 907, 909 (8th Cir. 2007) (standard of
review). “[M]otions to reopen are disfavored because they undermine the
government’s legitimate interest in finality . . . .” Id. Thus, the Attorney General
retains considerable discretion over such motions, and that discretion is abused only
where the BIA “gives no rational explanation for its decision; departs from its
established policies without explanation; relies on impermissible factors or legal error;
or ignores or distorts the record evidence.” Id. (citations omitted).

       The evidence the Quomsiehs submitted with their motion includes articles
discussing the Hamas takeover of the Palestinian Authority. In reviewing this
evidence and a State Department report on the status of religious relations in Israel
and the Occupied Territories, the BIA concluded that while there were “tensions
between Christians and Muslims . . . the new Palestinian Authority (PA) government
ha[d] taken steps to eliminate religious incitement.” This finding is a reasonable
interpretation of the evidence presented by the Quomsiehs and from the State
Department report, and the evidence does not show that the territory has undergone
a material change in circumstances.

      Accordingly, we deny the petition for review.
                     ______________________________

                                          -2-